Citation Nr: 0404342	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-16 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to restoration of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to March 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Regional 
Office (RO) that severed service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  Service connection was granted for bilateral hearing loss 
in a May 2001 rating decision.

2.  The RO did not apply the clearly and unmistakably 
erroneous standard in severing service connection for 
bilateral hearing loss.


CONCLUSION OF LAW


Service connection for bilateral hearing loss is restored.  
38 C.F.R. § 3.105(d) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records reveal that on induction examination 
in March 1963 the puretone threshold levels were 15(30), 
10(20), 5(15), and 5(10) in the right ear and 10(25), 5(15), 
0(10), and 0(5) in the left ear, at 500, 1000, 2000 and 4000 
Hertz, respectively.  The service medical records are 
negative for complaints or findings concerning a hearing 
loss.  An audiogram on the separation examination in January 
1965 revealed that the puretone threshold levels in decibels 
in each ear were 10 (25), 10 (20), 10 (20) and 10 (15), at 
500, 1000, 2,000 and 4,000 Hertz, respectively.  Prior to 
November 1967, the service department reported audiometric 
test results under American Standard Associates (ASA) values.  
The Department of Defense adopted the International Standards 
Organization (ISO) values in November 1967.  In July 1966, 
the VA adopted the ISO standard, which is the standard 
applied in 38 C.F.R. § 3.385 (2003).  The figures in 
parentheses represent the conversion from the ASA to the ISO 
values.

The veteran's discharge certificate reveals that his military 
occupational specialty was artillery.

The veteran submitted a claim for service connection for 
bilateral hearing loss in December 2000.

In a statement dated in December 2000, a private audiologist 
noted that the veteran had undergone audiometric testing the 
previous month.  He stated that the tests demonstrated that 
the veteran had a moderate to severe high frequency 
sensorineural hearing loss.  He commented that from his 
history of being exposed to rifle fire and artillery while in 
service, it was quite likely that this was the beginning of 
the veteran's hearing loss.  He added that the type and 
degree of his hearing loss was consistent with noise-induced 
hearing loss.  

The veteran was afforded an audiometric test by the 
Department of Veterans Affairs (VA) in April 2001.  The 
examiner noted that the claims folder was not available for 
review in conjunction with the examination.  The veteran 
complained of difficulty hearing.  He related that he 
believed that his hearing loss began right after he left 
service.  He asserted that he served in an artillery unit and 
was exposed to significant amounts of noise and that there 
was no ear protection.  He maintained that he had been 
involved in sales as a civilian.  Audiometric testing 
revealed bilateral hearing loss disability for VA purposes 
pursuant to 38 C.F.R. § 3.385.  The examiner commented that 
the veteran had normal low frequency hearing sensitivity and 
a mild to severe mid-to-high frequency hearing loss in the 
right ear, and a moderately severe to severe high frequency 
hearing loss in the left ear.  The examiner opined that it 
was as likely as not that at least a portion of the veteran's 
hearing loss might be the result of noise exposure the 
veteran received while serving in the military.  

By rating action dated in May 2001, the RO granted service 
connection for bilateral hearing loss, and assigned a 
noncompensable evaluation, effective from December 22, 2000.  

The veteran submitted a claim for an increased rating for his 
service-connected bilateral hearing loss in October 2002.

Another VA audiometric examination was conducted in November 
2002.  The examiner noted that the claims folder was 
available for review.  The audiometric test results were 
consistent with bilateral hearing loss disability for VA 
purposes pursuant to 38 C.F.R. § 3.385.  The examiner 
commented that the veteran presented with a mild to severe 
sensorineural hearing loss, bilaterally.  She noted that the 
audiogram at the time of the veteran's discharge from service 
revealed normal hearing.  She concluded that since his 
hearing was normal at separation, it was not likely that the 
veteran's hearing loss was related to his military service.  

In December 2002, the VA audiologist who conducted the 
examination the previous month reiterated her conclusions, 
and noted that VA regulations indicate that if the veteran 
has normal hearing on discharge from service, the hearing 
loss is not related to service.  She noted that the opinion 
rendered at the time of the April 2001 VA examination was not 
based on a review of the claims folder.

By rating decision dated in January 2003, the RO proposed 
that service connection for bilateral hearing loss disability 
be severed.  The veteran was informed of this proposal in a 
letter dated later that month.  He was given sixty days in 
which to submit additional evidence.  

In a rating action dated in March 2003, the RO severed 
service connection for bilateral hearing loss.  The RO's 
decision stated:

We proposed to sever your service 
connection for bilateral hearing loss 
because we have a medical opinion based 
upon review of your discharge audiogram 
results that it is not likely your 
current hearing loss is due to military 
noise exposure.  We notified you of our 
intent to discontinue your service 
connection for hearing loss per rating 
decision dated 01/15/2002.  We received a 
statement in support of claim from you in 
which you disagreed with our proposal and 
requested DRO review.  Your intent for 
DRO review is premature until your actual 
service connection for bilateral hearing 
loss is severed.  

This rating decision is based on facts of 
the case, normal audiogram findings at 
discharge, no evidence of hearing loss in 
service.  [The private audiologist's] 
opinion and previous opinion were made 
not based on review of service medical 
records and therefore the evidence is 
given less weight.  Current VA medical 
opinion after review of medical evidence 
in service and post military service 
opine, that it is not likely your current 
hearing loss is due to military noise 
exposure.  We have no evidence of hearing 
loss in military service or medical 
opinions after review of your records 
that your current hearing loss is related 
to military noise exposure.  We did not 
receive any additional information from 
you and therefore service connection for 
bilateral hearing loss is severed.  

Analysis

Subject to the limitations contained in §§ 3.114 (2003) and 
3.957 (2003), service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous (the burden of proof being upon the Government). 
(Where service connection is severed because of a change in 
or interpretation of a law or VA issue, the provisions of § 
3.114 are for application.) A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided 
in paragraph (h) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(d).

The question before the Board is whether the May 2001 rating 
decision that granted service connection for bilateral 
hearing loss was clearly and unmistakably erroneous.  If not, 
the rating action of March 2003 severing service connection 
cannot be sustained.  

In this regard, it is readily apparent that this was not the 
basis of the RO's decision.  Clearly, the RO relied on the 
fact that there was a new medical opinion that contradicted 
the one from the April 2001 VA examination on which service 
connection had been granted.  Clear and unmistakable error is 
defined as "a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  A mere difference of opinion does 
not establish that the grant of service connection was 
clearly and unmistakablely erroneous.  Similarly, a mere 
disagreement with how the RO evaluated the facts before it 
does not constitute an allegation which is adequate to raise 
a CUE claim.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  The Board acknowledges that a change in diagnosis 
can be a basis for severance if a physician certifies that 
the diagnosis on which service connection was predicated was 
clearly erroneous.  In this case, the RO weighed the evidence 
and reached a different conclusion from that of its May 2001 
rating action.  This cannot form the basis for a severance 
action.  In light of the fact that the RO applied the wrong 
standard in adjudicating the severance action, the Board 
concludes that service connection must be restored.  

In passing, the Board points out that while the service 
medical records do not show a hearing loss in service, 
including on the separation examination, the fact remains 
that the veteran's military occupational specialty in 
artillery would support a conclusion that he did sustain 
noise exposure during service.  Moreover, there is no basis 
for the statement by the VA audiologist in December 2002 that 
VA regulations mandate that if the veteran's hearing is 
normal at separation that a subsequent hearing loss is not 
related to service.  Rather, applicable case law additionally 
requires that VA consider whether there was a clinically 
significant change in hearing ability during service.


ORDER

Restoration of service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



